UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7264


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL L. MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:08-cr-00389-HEH-1; 3:10-cv-00659-HEH)


Submitted:   November 19, 2013              Decided: November 22, 2013


Before WYNN and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael L. Moore, Appellant Pro Se.         Angela Mastandrea-Miller,
Assistant United States Attorney,           Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael L. Moore seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate        of    appealability.                28     U.S.C.

§ 2253(c)(1)(B) (2006).          A certificate of appealability will not

issue     absent     “a    substantial       showing       of       the     denial      of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable          jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,      537       U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Moore has not made the requisite showing.                             Accordingly, we

deny    Moore’s     motion    for     an    extension      of       time    to   request     a

certificate         of     appealability,           deny        a      certificate           of

appealability, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3